UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) August 12, 2010 Coastal Banking Company, Inc. (Exact name of registrant as specified in its charter) South Carolina 000-28333 58-2455445 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 36 Sea Island Parkway, Beaufort, South Carolina 29907 (Address of principal executive offices) (Zip Code) (843) 522-1228 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION On August 12, 2010, Coastal Banking Company, Inc. issued a press release reporting information regarding its results of operations for the six months and fiscal quarter ended June30, 2010. A copy of the press release is attached as an exhibit to this report. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS (c) Exhibits No. Description Press Release dated August12, 2010 reporting results of operations for the six months and fiscal quarter ended June30, 2010 The information furnished in the attached press release shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, regardless of any general incorporation language in such filing. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. COASTAL BANKING COMPANY, INC. Date: August 13, 2010 By: /s/ PAUL R. GARRIGUES Paul R. Garrigues Chief Financial Officer 3 EXHIBIT INDEX No. Description Press Release dated August12, 2010 reporting results of operations for the six months and fiscal quarter ended June30, 2010. 4
